IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-41148
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BERNARDO ORTIZ-DIAZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-99-CR-884-1
                      --------------------
                         August 1, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernardo Ortiz-Diaz (“Diaz”), federal prisoner #90214-079,

appeals the district court’s dismissal of his Rule 12(b)(2)

motion challenging the validity of the indictment in his

conviction for transporting an undocumented alien within the

United States.    Diaz argues that his conviction is

unconstitutional because the indictment failed to allege the

exact number of aliens attributed to him.

     Diaz does not address the district court’s reasons for

dismissing his motion, namely that his motion was improper and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41148
                                 -2-

that the proper avenue of relief was for Diaz to request

permission from this court to file a successive 28 U.S.C. § 2255

motion.    Therefore, Diaz has abandoned the only issue before this

court.    See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).   The district court’s denial of

Diaz’ motion is affirmed.

     AFFIRMED.